EXHIBIT 99.1 Houston, Texas 4August 2010 FOR IMMEDIATE RELEASE EARNINGS- ATWOOD OCEANICS, INC., Houston-based international drilling contractor, announced today that the Company earned net income of $58,994,000 or $0.91 per diluted share, on revenues of $166,637,000 for the quarter ended June 30, 2010 compared to net income of $67,671,000 or $1.05 per diluted share, on revenues of $149,307,000 for the quarter ended June 30, 2009.For the nine months ended June 30, 2010, the Company earned net income of $192,733,000 or $2.96 per diluted share, on revenues of $489,949,000 compared to net income of $202,461,000 or $3.14 per diluted share, on revenues of $455,463,000 for the nine months ended June 30, 2009.Diluted earnings per share for the three and nine months ended June 30, 2010 have been reduced by approximately $0.21 primarily due to the recording of a valuation allowance on deferred tax assets related to United States netoperating loss carryforwards and share-based compensation expense. FOR THE THREE MONTHS ENDED JUNE 30, Revenues Income before Income Taxes Provision for Income Taxes Net Income Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted FOR THE NINE MONTHS ENDED JUNE 30, Revenues Income before Income Taxes Provision for Income Taxes Net Income Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted
